                Case 5:18-cr-00172-BLF Document 110 Filed 01/07/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
   DANIEL KALEBA (CABN 223789)
 5 Assistant United States Attorneys
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7020
 7        FAX: (415) 436-7009
          Colin.Sampson@usdoj.gov
 8

 9 Attorneys for United States of America

10

11                                      UNITED STATES DISTRICT COURT
12                                   NORTHERN DISTRICT OF CALIFORNIA
13                                               SAN JOSE DIVISION
14   UNITED STATES OF AMERICA,                        )   CR 18-00172 BLF
                                                      )
15            Plaintiff,                              )   UNITED STATES’ OPPOSITION TO
                                                      )   DEFENDANT’S MOTION IN LIMINE NO. 3 TO
16       v.                                           )   EXCLUDE EVIDENCE OF DEFENDANT’S
                                                      )   SALARY (ECF NO. 91)
17   MICHAEL KAIL,                                    )
                                                      )   Pretrial:     January 14, 2021 1:30 p.m.
18            Defendant.                              )   Trial:        February 22, 2021
                                                      )   Court:        Honorable Beth Labson Freeman
19                                                    )
                                                      )
20

21

22            Michael Kail (hereafter “Defendant”), who is defending against twenty-two counts of wire and

23 mail fraud related to his scheme to defraud his then-employer, Netflix, Inc. (“Netflix”), argues that

24 evidence of his salary at Netflix should be excluded. Appearing to conceding its relevance, Defendant

25 argues that evidence of his salary alone is sufficient to engender prejudice against him by the jury to

26 warrant exclusion of such evidence. The Court should deny Defendant’s Motion, or reserve a ruling

27 until other evidence is received at trial.

28            Defendant wrongly argues that any evidence of his salary is “categorically inadmissible.” (ECF

     U.S.’ OPP. TO DEFENSE MOTION IN LIMINE NO. 3,
     CR-18-00172 BLF                                  1
                 Case 5:18-cr-00172-BLF Document 110 Filed 01/07/21 Page 2 of 3




 1 No. 91, p. 3).1 Defendant cites no honest services fraud cases, but rather cites a bank robbery case and a

 2 securities fraud case. In neither did the victim of the fraud pay the defendant’s salary. Moreover, in

 3 United States v. Mitchell, 172 F. 3d 1104 (9th Cir. 1999), and United States v. Bensimon, 172 F. 3d 1121

 4 (9th Cir. 1999), it was the admission of evidence of the defendant’s lack of funds or bankruptcy to

 5 establish motive that caused the Ninth Circuit to reverse. In United States v. Unruh, et al., 855 F. 3d

 6 1363, 1377 (9th Cir. 1987), it was evidence of the defendant’s “use of the facade of wealth . . to induce

 7 borrowers” that the Ninth Circuit disapproved. Defendant cites dicta in Bensimon to support his claim

 8 that evidence of wealth “without more” is unduly prejudicial. Id., 172 F. 3d at 1129. As the evidence is

 9 not being used to establish motive or intent under Rule 404(b), the Court should not rely on these cases

10 in excluding the evidence.

11           Defendant is no pauper, and the government is not seeking to introduce evidence of his salary to

12 show that he was motivated to commit the fraud as a result of poverty. Nor is the government seeking to

13 introduce the evidence to show that his salary gave him a motive to seek bribes and kickbacks. Indeed,

14 Netflix’s “Culture Deck,” a statement of the company’s guiding principles (which includes a picture of

15 Jeffrey Skilling, who was charged with taking bribes and kickbacks), states that employees are paid at

16 the “top of market.” The government anticipates that evidence at trial will include Netflix’s philosophy

17 of paying employees very well, in part to ensure loyalty and avoid financial conflicts of interest. Indeed,

18 should Defendant’s argue that his pay at Netflix left him with little incentive to cheat the company, the

19 government would be unable to rebut him with a comparison of the hundreds of thousands of dollars in

20 cash and shares to his high six-figure salary.

21           Defendant misconstrues the evidence, arguing that his raises reflect Netflix’s happiness with his

22 work. Defendant is not charged with discharging his duties poorly, rather, he is charged with violating

23 his fiduciary duties to his employer, which paid him handsomely for what is believed was his

24 performance of those duties. Only after Mr. Kail left Netflix did it discover that he had lied about his

25 lack of conflicts of interest with companies that Netflix was paying for its IT needs. Evidence of the

26
             1
27               This is also the first time the defense has stated that “it is undisputed that Mr. Kail received

28 consulting fees, earnings, and distributions from exercise options from various companies.” Id.

     U.S.’ OPP. TO DEFENSE MOTION IN LIMINE NO. 3,
     CR-18-00172 BLF                                      2
               Case 5:18-cr-00172-BLF Document 110 Filed 01/07/21 Page 3 of 3




 1 salary paid by the victim employer is direct evidence inextricably related to the crime charged in this

 2 case. Although the government would consider a stipulation that would avoid the need to introduce the

 3 W-2s, the evidence is relevant and not overly prejudicial for the charged white-collar crimes.

 4           There is little doubt that Defendant will voir dire the prospective jurors about biases toward

 5 defendant, and his affluence in particular. The jury, being properly instructed (including limiting

 6 instructions), will accept the evidence only for its proper purpose. Defendant’s Motion, in effect,

 7 demonstrates his lack of faith in a properly instructed jury or in the Court to ensure that such evidence is

 8 not highlighted by the government to effect prejudice.

 9           Finally, evidence of Defendant’s salary at Netflix will be curiously absent in light of the

10 evidence of his job duties, corporate policies, and voluminous evidence of his receipt of hundreds of

11 thousands of dollars and thousands of share options in tech startups. Defendant’s W-2s for the years at

12 issue will also help the jury distill the financial analysis of the flow of funds into the residence and

13 particularly the downpayment, some of which is traceable to the fraud scheme and some of which was

14 traceable to Defendant’s salary from Netflix.

15             I.    CONCLUSION

16           Evidence of Defendant’s salary at Netflix, the company he allegedly defrauded through a bribe

17 and kickback scheme, is relevant and its probative value does not outweigh any prejudicial effect. For

18 the foregoing reasons, the Court should deny Defendant’s Motion In Limine to exclude any evidence of

19 the salary paid to him by the victim of the alleged fraud scheme, or in the alternative delay a ruling until

20 trial.

21

22 DATED: January 7, 2021.                                         Respectfully submitted,

23                                                                 DAVID L. ANDERSON
                                                                   United States Attorney
24

25
                                                                   /s/ Colin Sampson
26                                                                 DANIEL KALEBA
                                                                   COLIN C. SAMPSON
27                                                                 Assistant United States Attorneys
28

     U.S.’ OPP. TO DEFENSE MOTION IN LIMINE NO. 3,
     CR-18-00172 BLF                                   3
